Citation Nr: 0608731	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  99-19 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a nervous condition 
based on a claim of clear and unmistakable error (CUE) in a 
May 4, 1970 decision.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.

This case come before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision rendered by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for a nervous condition 
based on a claim of clear and unmistakable error (CUE) in a 
May 4, 1970 decision, and entitlement to service connection 
for post-traumatic stress disorder (PTSD).  

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The RO's May 4, 1970 decision was not based on CUE as it 
represented a reasonable application of the known facts to 
the law then in existence; the factual evidence and competent 
medical opinion of record did not show that the veteran was 
entitled to service connection for a nervous condition.


CONCLUSION OF LAW

The RO's May 4, 1970 rating decision, which denied service 
connection for a nervous condition, was not clearly and 
unmistakably erroneous; that unappealed rating action is 
final.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104, 
3.105(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that a service connection for a nervous 
condition is warranted based on clear and unmistakable error 
(CUE) in a May 4, 1970 decision.

In November 1969, the veteran filed a claim for service 
connection for a nervous condition.  On May 4, 1970, the RO 
denied the claim.  The RO determined that the veteran had a 
preexisting psychiatric condition that had not been 
aggravated by his service.  There was no appeal, and this 
decision became final.  See 38 U.S.C.A. § 7105(c).  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

In November 1997, the veteran's representative raised the 
issue of CUE in the RO's May 1970 decision.  The 
representative essentially argued that the RO incorrectly 
applied the regulations pertaining to preexisting disorders, 
that the veteran did not have a preexisting nervous 
condition, and that the RO should have determined that his 
nervous condition was caused by his service.  In June 1998, 
the RO denied the claim.  The veteran has appealed.    

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
310, 353 (1964).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 311 (1964); see 
also 38 C.F.R. § 3.304 (a), (b) (1966).

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during 
other than a period of war, the United States will pay to any 
veteran thus disabled and who was discharged or revealed 
under conditions other than dishonorable from the period of 
service in which said injury or disease incurred, or 
preexisting injury or disease was aggravated, compensation as 
provided in this subchapter, but no compensation shall be 
paid if the disability is the result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 331 (1964).  

For the purposes of section 331 of this title, every person 
employed in the active military, naval, or air service for 
six months or more shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment.  38 U.S.C. § 332 (1964).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C. § 353 (1964).  

History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (1966).

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2) (1966).

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  38 
C.F.R. § 3.304(b)(3) (1966).  

The development of evidence in connection with claims for 
service connection will be accomplished when deemed necessary 
but it should not be undertaken when evidence present is 
sufficient for this determination.  In initially rating 
disability of record at the time of discharge, the records of 
the service department, including the reports of examination 
at enlistment and the clinical records during service, will 
ordinarily suffice.  Rating of combat injuries or other 
conditions which obviously had their inception in service may 
be accomplished pending receipt of copy of the examination at 
enlistment and all other service records.  38 C.F.R. § 
3.304(c) (1966).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(a), (b) (1970).

The evidence of record at the time of the RO's May 1970 
decision included the veteran's service medical records and a 
February 1970 VA examination report.  The veteran's service 
medical records included an entrance examination report, 
dated in October 1966, which did not note any psychiatric 
abnormalities.  Reports dated in November 1966 showed 
treatment for complaints of headaches, and that the veteran 
stated that he was jittery and nervous.  The veteran stated 
that several years before he had had an episode of 
nervousness associated with 12 hours of paraplegia.  On 
examination, he was slightly tremulous with no overt 
depression or unusual thought processes.  A neurological 
examination was normal.  The impressions were headaches, 
nervousness, and "nervous disorder with tension headaches."  
Reports (DA 8-274), dated in April and July of 1969, showed 
that he was given a T3" rating for his psychiatric condition 
due to a reported fear of flying.  See e.g., Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); [Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  The "P" stands for 
"physical capacity or stamina;" the "U" indicates "upper 
extremities;" the "L" is indicative of the "lower 
extremities;" the "H" reflects the state of the "hearing and 
ear;" the "E" is indicative of the eyes; and the "S" stands 
for psychiatric condition).].  Reports, dated in August 1969, 
noted a complaint of shortness of breath, and indicated that 
he was given medication for his flight home.  The veteran's 
separation examination report, dated in September 1969, 
indicated that his psychiatric condition was clinically 
evaluated as normal.  In an associated "report of medical 
history," the veteran reported a history of nervous trouble, 
"car, train, sea, or air sickness," and "frequent trouble 
sleeping," but denied "depression or excessive worry," and 
"frequent or terrifying nightmares."

The February 1970 VA examination report showed that the 
veteran complained of shortness of breath, difficultly 
swallowing, trouble sleeping, and depression.  He stated that 
he was not suicidal, and he denied thinking difficulty, 
interpersonal difficulty, excessive drinking, or taking 
drugs.  He stated that he had not lost any time from work, 
and that he got along well with others at his work, as well 
as his parents.  He also stated that he had an active social 
life.  He denied hallucinations and trends.  On examination, 
he was in good contact.  His remarks were relevant and 
coherent.  Affect was good.  He was tense, anxious, restless 
and tremulous.  He was not suicidal or homicidal.  He was 
oriented, with good memory, and normal behavior.  He was neat 
and clean.  His insight and judgment were good.  The 
diagnosis was anxiety neurosis, incapacity mild, competent.  

In the May 1970 rating decision, the RO determined that 
service connection was not warranted for a nervous condition 
because the veteran's nervous condition preexisted his 
service, and was not aggravated during his service.  

The Board finds that CUE is not shown. Under the statutes and 
regulations existing at the time of the May 1970 rating 
decision, the presumption of soundness was rebutted where 
evidence or medical judgment was such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment.  See 38 U.S.C. § 332.  At the time of the May 
1970 rating decision, there was evidence in the form of the 
veteran's own statements that he had a history of an episode 
of nervousness associated with 12 hours of paraplegia several 
years before.  This is competent evidence, since the veteran 
is competent to testify as to his own symptoms.  While 
current law requires a more stringent standard of proof in 
such cases, CUE determinations must be based on the record 
and law that existed at the time of the decision in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In this case, 
the veteran was competent to testify as to his reported 
symptoms, and he stated that he had experienced nervousness 
prior to service that was so severe that it was accompanied 
by immobility.  In addition, the veteran's complaints began 
on November 5, 1966, which was only about ten days after his 
entrance into service.  

With regard to the question of aggravation, in November 1966 
the veteran was treated for complaints that included 
nervousness.  There was no evidence of treatment for 
psychiatric symptoms for the next two years and four months 
(until March 1969).  In March 1969, the veteran was profiled 
solely for a fear of flying, based on a fear of heights which 
service physicians noted was a temporary condition.  The 
veteran's September 1969 separation examination report 
indicated that his psychiatric condition was clinically 
evaluated as normal.  There was no post-service medical 
evidence of a nervous condition for five months after 
separation from service, at which time the veteran was noted 
to have mild anxiety.  At the time of the RO's decision, 
there was no competent evidence of record to show that the 
veteran's preexisting nervous condition was aggravated by his 
period of service.  Given this evidence, the Board finds that 
there was a reasonable basis for the RO's conclusion that 
there was clear and unmistakable evidence that the veteran's 
nervous condition pre-existed service, and that there was not 
an increase in his nervous condition during his service.  
Finally, although the veteran has argued that service 
connection for a nervous condition was warranted on a direct 
basis, the Board points out that at the time of the RO's May 
1970 decision there was no competent evidence associating a 
current nervous disorder with his service.  The Board 
therefore finds that the RO applied the correct statutory and 
regulatory provisions to the correct and relevant facts.  
Based on the foregoing, the Board finds that there is no 
evidence of an "undebatable" error, which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Id.  Rather, a review of the evidence, and the 
applicable statutory and regulatory provisions, clearly 
demonstrates that there was no failure by that RO to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  The appellant's claim that the 
May 4, 1970 rating decision was clearly and unmistakably 
erroneous must therefore be denied.  38 C.F.R. § 3.105(a).

The Board points out that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  It is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell at 313-4.

As a final matter, there has been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-4 75, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. The VCAA 
was implemented with the adoption of new regulations.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
stated that the VCAA is not applicable to all cases.  Wensch 
v. Principi, 15 Vet. App. 362 (2001) (citing Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001)).  In this case, the issue on appeal is a CUE 
claim, which must be based on the record and law that existed 
at the time of the prior adjudications in question.  38 
C.F.R. § 20.1403(b).  Therefore, a remand for application of 
the VCAA is not required.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc) (VCAA not applicable to CUE 
claim).


ORDER

The claim for service connection for a nervous condition, 
based on the assertion that the RO's May 4, 1970 decision 
should be revised or reversed on the grounds of CUE, is 
denied.


REMAND

The veteran argues that he has PTSD as a result of duty in 
the Republic of Vietnam.  Specifically, he argues that he has 
PTSD as a result of being shot at in planes during his duty 
as a musician with a division band.  He further reports 
seeing many bloodied bodes and wounded men.  See veteran's 
PTSD questionnaire, received in November 1997.  

The Board notes that since the veteran filed his claim over 
eight years ago, in July 1997, he has failed to provide VA 
with reasonably specific names, dates, or locations of the 
claimed stressors.  Under the circumstances, there is no 
reason to assume that additional attempts at obtaining 
details of the claimed stressors would be productive.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that 
it is not an impossible or onerous task for appellants who 
claim entitlement to service connection for PTSD to supply 
the names, dates and places of events claimed to support a 
PTSD stressor); see also Hayes v. Brown, 5 Vet. App. 60, 68 
(1993); MANUAL M21-1 MR, III.iv.4.H.32.j (formerly M21-1, 
Part VI, 11.38f(2) (Change 65, October 28, 1998)).  
Accordingly, another attempt to obtain additional details of 
the claimed stressors is not warranted.

The veteran's discharge (DD Form 214) indicates that his 
awards include the Vietnam Service Medal, and the Republic of 
Vietnam Campaign Medal.  His personnel file indicates the 
following: the veteran served in Vietnam from September 1968 
to September 1969; his primary duty while in Vietnam was 
"saxophone player"; from September 19, 1968 to January 21, 
1968, he served with the 266th Army Band; from January 22, 
1968 to September 1, 1969, he served with HHC (headquarters 
and headquarters company) & BANSUPCOM, 1st Infantry Division. 

In addition, it appears that the RO denied the claim for lack 
of a verified stressor.  However, the RO has not made an 
attempt to verify the claimed stressor with the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly 
ESG).  On remand, this should be attempted.  See 38 C.F.R. 
§ 3.304(f).

Finally, although current PTSD diagnoses are of record, there 
are also many competing diagnoses of record that include 
major depression, panic attacks, generalized anxiety 
disorder, schizoaffective disorder, and personality 
disorders.  In addition, absent participation in combat 
(which is not claimed here, but hypothetically could be shown 
in the future), a grant of service connection may only be 
based on credible supporting evidence of a verified stressor.  
See 38 C.F.R. § 3.304(f).  Currently, none of the PTSD 
diagnoses are shown to have been based on a verified 
stressor.  Therefore, if one or more stressors are verified, 
the veteran should be scheduled for a VA PTSD examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate the veteran's claimed 
stressors.  The RO should provide a 
description of the veteran's claimed 
stressors: 1) being shot at in planes, 
and 2) seeing many bloodied bodes and 
wounded men.  The RO should provide JSRRC 
with copies of the veteran's personnel 
records showing service dates, duties, 
and units of assignment.

2.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more verified stressors 
exist, make arrangements for the veteran 
to be afforded an examination to 
ascertain the nature of all psychiatric 
disability present and the proper 
diagnoses thereof, specifically to 
include whether post-traumatic stress 
disorder is present.  Appropriate 
psychological testing should be 
accomplished.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner 
for review.

3.  The RO should then readjudicate the 
issue on appeal. If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


